MANDERINO, Justice,
dissenting.
I dissent. The district magistrate erred in unduly restricting the cross-examination of a witness for the prosecution at appellant’s preliminary hearing. Rule 141 of the Pennsylvania Rules of Criminal Procedure entitles one to be present at the preliminary hearing, be represented by counsel, cross-examine witnesses, present witnesses and make notes of the proceedings. Our rules are so structured because of the belief that the preliminary hearing is a “critical stage” in the criminal processes. The United States Supreme Court *313has declared a preliminary hearing is such a “critical stage” and recognized that information may be learned at a preliminary hearing that is vital to the defense of the accused at a later trial. The United States Supreme Court said:
“. . . the skilled interrogation of witnesses by an experienced lawyer can fashion a vital impeachment tool for use in cross-examination of the State’s witnesses at the trial, or preserve testimony favorable to the accused of a witness who does not appear at the trial. Third, trained counsel can more effectively discover the case the State has against his client and make possible the preparation of a proper defense to meet that case at the trial.”
Coleman v. Alabama, 399 U.S. 1, 9, 90 S.Ct. 1999, 2003, 26 L.Ed.2d 387, 397 (1970).
At appellant’s preliminary hearing, the district magistrate refused to permit counsel to thoroughly cross-examine an alleged co-conspirator. This improper restriction of cross-examination requires that appellant be granted both a new preliminary hearing and a new trial.